ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




             State Farm Fire & Casualty Co. v. Young, 2012 IL App (1st) 103736




Appellate Court            STATE FARM FIRE AND CASUALTY COMPANY, Plaintiff-
Caption                    Appellee, v. THOMAS YOUNG, Defendant-Appellant.



District & No.             First District, Sixth Division
                           Docket No. 1-10-3736


Filed                      April 20, 2012


Held                       Judgment on the pleadings was properly entered for plaintiff insurer in its
(Note: This syllabus       action seeking a declaratory judgment that the insurer had no obligation
constitutes no part of     to defend its insured in an underlying action for assault and battery and
the opinion of the court   claims of negligence, since the policies at issue covered only accidental
but has been prepared      injuries, but the underlying action alleged defendant provided heroin to
by the Reporter of         a woman, that he beat her when she overdosed and became ill, and that
Decisions for the          she died after he failed to seek medical care for her, and those allegations
convenience of the         accused defendant of intentional conduct that could not be construed as
reader.)
                           assertions that an accident occurred; therefore, the policies’ exclusions of
                           coverage for bodily injury or damage expected or intended by the insured
                           applied.


Decision Under             Appeal from the Circuit Court of Cook County, No. 10-CH-00998; the
Review                     Hon. Michael B. Hyman, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Robert G. Riffner, of Riffner Barber LLC, of Schaumburg, for appellant.
Appeal
                           Michael Resis, Glen E. Amundsen, and Rachel Winthrop, all of Smith
                           Amundsen LLC, of Chicago, for appellee.


Panel                      JUSTICE GARCIA delivered the judgment of the court, with opinion.
                           Justices Lampkin and Palmer concurred in the judgment and opinion.




                                              OPINION

¶1          The circuit court granted judgment on the pleadings to plaintiff State Farm in a
        declaratory judgment action seeking a determination that it was not obligated to defend its
        insured in a civil suit for assault and battery and for claims of negligence. The suit alleged
        that the defendant provided heroin to a young woman and, when she became seriously ill
        from an overdose, he beat her severely and failed to seek medical help for the victim,
        resulting in her death. State Farm’s motion argued that it was entitled to judgment as a matter
        of law because the insurance policies at issue covered only accidental injuries. On de novo
        review, we agree with the circuit court that no material question of fact existed under the
        facts alleged in the underlying complaint and that only one conclusion reasonably followed
        from the allegations in the underlying civil suit: the injuries were intentionally caused by the
        insured. It follows that State Farm owed no duty to defend the defendant. We affirm.

¶2                                        BACKGROUND
¶3          On June 29, 2008, the defendant, Thomas Young, was 21 years old and was living in his
        parents’ home in Prospect Heights, Illinois. The defendant invited the victim, Gina
        Dominick, to his home. He told her he had purchased some heroin and offered to share it
        with her. Sometime in the early morning hours, Gina died from the combination of an
        overdose and injuries from a beating. Her body was found the next morning at 10:45 a.m. in
        her car parked in the parking lot of the Prospect Heights public library.
¶4          Gina’s father, Michael Dominick, as administrator of her estate, filed a civil suit against
        the defendant and his parents, Chester and Teresa Young. Only the allegations against the
        defendant in the underlying complaint are relevant to this appeal. The complaint alleged the
        following facts. The defendant bought heroin and provided it to Gina at his parents’ home.
        After taking the drugs, Gina suffered an overdose and became violently ill. The defendant
        began severely beating Gina without provocation or justification. Despite knowing that
        Gina’s condition was critical, the defendant failed to call 911, take her to a hospital, or seek
        medical attention. Gina died as a result of her injuries and her drugged condition at the


                                                  -2-
     defendant’s home. The defendant then carried her body to her car, drove the car to the library
     parking lot, abandoned the car, and walked home. Once at home, he attempted to clean up
     “massive amounts of Gina Dominick’s blood.”
¶5       The estate’s complaint sought damages for wrongful death, pain and suffering, and burial
     expenses. The complaint alleged that the defendant was liable for battery in beating Gina and
     that he was liable for negligently failing to procure medical assistance for Gina. In
     conjunction with the negligence claims, the complaint specifically alleged that the defendant
     “carelessly and negligently failed to take [Gina] to a hospital.” The defendant, as a resident
     of his parents’ home, sought coverage from State Farm for his defense of the estate’s
     complaint and for indemnification in the event of a judgment.
¶6       The defendant’s parents were the listed insureds in a homeowners insurance policy and
     a personal liability umbrella policy from State Farm. The homeowners policy provided
     coverage for “a suit *** against an insured for damages because of bodily injury or property
     damage *** caused by an occurrence.” For a covered “occurrence,” State Farm would
     provide a defense and pay damages. The policy defined “occurrence” as “an accident,
     including exposure to conditions which results in *** bodily injury.” The policy expressly
     excluded coverage for “[b]odily injury or property damage: (1) which is either expected or
     intended by the insured; or (2) which is the result of willful and malicious acts of the
     insured.” Under the umbrella policy, State Farm would pay damages and defend against a
     claim resulting from a “loss.” It defined a “loss” as “an accident, including injurious
     exposure to conditions, which results in bodily injury or property damage.” The umbrella
     policy excluded coverage arising from “bodily injury or property damage: a. which is either
     expected or intended by you [the insured]; or b. to any person or property which is the result
     of your willful and malicious act, no matter at whom the act was directed.”
¶7       Citing these provisions, State Farm filed a declaratory judgment complaint, contending
     the injuries sustained by Gina were not accidental; rather, the injuries were caused by the
     defendant’s intentional acts, which precluded a duty to defend on the part of State Farm.
     After the defendant filed his answer, State Farm moved for judgment on the pleadings. State
     Farm argued that the undisputed facts in the underlying complaint by the estate fell outside
     the coverage provided by the policies and, in fact, fell within the exclusion provisions of both
     policies. State Farm also contended that to find coverage for the injuries involved in this case
     would violate public policy, which seeks to deter individuals from providing drugs to others.
¶8       The circuit court ruled State Farm had no duty to defend the defendant and granted its
     motion for judgment on the pleadings. In its oral announcement, the court stated that the
     allegations against the defendant “did not constitute an accident.” The court cited Aetna
     Casualty & Surety Co. v. Freyer, 89 Ill. App. 3d 617 (1980), for the proposition that
     consequences desired or reasonably anticipated by an actor are not accidental injuries
     compensable by insurance. The court noted that the defendant had pleaded guilty to criminal
     battery; it found the defendant’s acts of providing Gina with heroin and of beating her were
     willful and malicious. Accordingly, neither the homeowners policy nor the umbrella policy
     covered the “occurrence” or “loss.” The court did not address State Farm’s public policy
     argument. The defendant appeals.


                                               -3-
¶9                                           ANALYSIS
¶ 10       The defendant raises three issues: (1) whether questions of material fact exist to preclude
       judgment on the pleadings; (2) whether the underlying pleadings “can be construed to allege”
       injuries that constituted an “occurrence” or a “loss” as defined by the insurance policies; and
       (3) whether it is “not clear and free from doubt” that the exclusion provisions of the two
       policies apply because the circuit court improperly invoked collateral estoppel arising from
       his battery conviction.
¶ 11       A motion for judgment on the pleadings asserts the allegations in the pleadings and the
       exhibits to the pleadings, which are considered part of the pleadings, permit only one
       disposition as a matter of law. Employers Insurance of Wausau v. Ehlco Liquidating Trust,
       186 Ill. 2d 127, 138-39 (1999). Judgment on the pleadings is proper only if no genuine issue
       of material fact exists and the moving party is entitled to judgment as a matter of law. Gillen
       v. State Farm Mutual Automobile Insurance Co., 215 Ill. 2d 381, 385 (2005). We review the
       circuit court’s grant of judgment on the pleadings de novo. Id.
¶ 12        When an insurance company concludes the claims in a lawsuit against its insured do not
       fall within the coverage provided by the policy, the insurance company must either (1)
       defend the lawsuit under a reservation of rights or (2) seek a declaratory judgment that no
       coverage exists. Ehlco Liquidating Trust, 186 Ill. 2d at 150-51; 735 ILCS 5/2-701 (West
       2010). If the facts alleged in the underlying complaint potentially fall within the policy
       coverage, the insurer is obligated to provide a defense. Country Mutual Insurance Co. v.
       Olsak, 391 Ill. App. 3d 295, 302 (2009). Indemnification is a separate question from the
       much broader duty to defend. “[T]he question of whether the insurer has a duty to indemnify
       the insured for a particular liability is only ripe for consideration if the insured has already
       incurred liability in the underlying claim against it.” Outboard Marine Corp. v. Liberty
       Mutual Insurance Co., 154 Ill. 2d 90, 127 (1992).
¶ 13       A court answers the question of whether a duty to defend exists by comparing the facts
       alleged in the underlying complaint to the language of the insurance policy. Olsak, 391 Ill.
       App. 3d at 302. No duty to defend arises when “it is clear from the face of the underlying
       complaint[ ] that the allegations fail to state facts which bring the case within, or potentially
       within, the policy’s coverage.” (Emphasis in original.) (Internal quotation marks omitted.)
       Ehlco Liquidating Trust, 186 Ill. 2d at 153.

¶ 14                                 Material Question of Fact
¶ 15       The defendant initially argues that questions of material fact exist to preclude judgment
       on the pleadings. He contends the circuit court erroneously premised its ruling on the
       allegations in the underlying complaint being true when the defendant expressly denied some
       of the allegations: he denied purchasing heroin, striking Gina, or knowing that Gina needed
       medical help. He contends these denials give rise to material questions of fact.
¶ 16       State Farm counters that the circuit court did not assume the truth of the allegations in
       the underlying complaint. Rather, the circuit court considered whether the well-pleaded
       factual allegations in the underlying complaint, if true, would potentially fall within the

                                                 -4-
       coverage clauses of the policies. The court ruled that the allegations of facts in the complaint
       permitted only one conclusion: the defendant acted intentionally. The defendant’s intentional
       acts could not be construed to support a covered claim for an “occurrence” or a “loss” under
       either of the policies.
¶ 17        “[A] motion for judgment on the pleadings is like a motion for summary judgment ***.”
       (Internal quotation marks omitted.) Id. at 138. As the defendant argues, fact finding is not
       permitted in considering a motion for judgment on the pleadings. However, the court looks
       to the factual allegations of the underlying complaint, rather than the insured’s answer, to
       determine whether a duty to defend exists. See National Fire Insurance of Hartford v. Walsh
       Construction Co., 392 Ill. App. 3d 312 (2009) (circuit court did not err in refusing to
       consider third-party complaint of additional insured in deciding whether insurer had a duty
       to defend). The court must consider “only those facts apparent from the face of the pleadings,
       matters subject to judicial notice, and judicial admissions in the record.” Gillen, 215 Ill. 2d
       at 385. “All well-pleaded facts and reasonable inferences therefrom are taken as true.” Id.
¶ 18        The defendant insists that his denials of the well-pleaded facts on the face of the estate’s
       complaint raise questions of fact that preclude judgment on the pleadings. The only argument
       we can discern from the defendant’s main brief to support this claim is that the circuit court
       erred by viewing the allegations in an “aggregated fashion” rather than individually. The
       defendant’s point underlying this argument escapes us. Taking at face value the defendant’s
       contention that a difference exists between viewing the allegations in “aggregated fashion”
       and individually, the defendant fails to provide us with what that difference is; nor does he
       tell us why that difference, assuming there is one, gives rise to material questions of fact.
       This contention is forfeited. Express Valet, Inc. v. City of Chicago, 373 Ill. App. 3d 838, 855
       (2007) (ill-defined and insufficiently presented issues are forfeited).
¶ 19        We also note the absence of any factual support for the defendant’s denials of the
       allegations in the underlying complaint by the estate of Gina Dominick, which renders them
       no more than bald assertions. See Practical Offset, Inc. v. Davis, 83 Ill. App. 3d 566, 573-74
       (1980) (defendant’s bald assertion in his deposition was little better than his denial in the
       answer to the complaint, neither of which was sufficient to give rise to a question of fact to
       preclude summary judgment). The defendant’s denials in his answer to the estate’s complaint
       grounded in assault and battery and negligence were clearly meant to avoid the implications
       of the complaint’s well-pleaded facts. Without factual bases, the defendant’s denials do not
       merit consideration on the ultimate issue of whether the incident was potentially within the
       coverage provided by the State Farm policies. The well-pleaded facts allege that Gina
       Dominick died of a combination of an overdose of heroin, which the defendant provided, and
       a brutal beating, which the defendant inflicted. The defendant’s abject denials that he
       purchased heroin, struck Gina, or knew that Gina needed medical help are insufficient to
       override the well-pleaded facts in the estate’s complaint.
¶ 20        No material questions of fact arise solely from the defendant’s denials to preclude
       judgment on the pleadings.




                                                 -5-
¶ 21                                 Coverage Under the Policies
¶ 22        Next, we examine the homeowners policy and the umbrella policy to determine whether
       the allegations in the underlying complaint state facts that bring the case at least potentially
       within the coverage of either policy. The defendant only argues that the facts in the
       underlying complaint may be “construed” as alleging an accident, which would bring it
       within the coverage provisions of the policies. The homeowners policy states it covers an
       “occurrence,” which it defines as an accident. The umbrella policy provides coverage for a
       “loss,” which it likewise defines as an accident. Because the policies contain similar
       language providing for coverage of an “accident,” we analyze the policies concurrently.
¶ 23        The thrust of the defendant’s argument is that the underlying complaint “can be
       construed” to allege an accident because the complaint included claims based on negligence.
       State Farm argues that the claims of negligence based on the defendant’s failure to seek
       medical assistance for Gina notwithstanding, no accident was alleged because Gina’s death
       was not unexpected; it was a natural and probable consequence of the defendant’s actions.
¶ 24        The issue for the circuit court in this case was whether the comparison of the allegations
       in the estate’s complaint to the provisions in the insurance policies gave rise to a duty to
       defend. State Farm Fire & Casualty Co. v. Hatherley, 250 Ill. App. 3d 333, 336 (1993). In
       other words, did the allegations in the estate’s complaint, taken as true, state facts that “bring
       the case within, or potentially within, the policy’s coverage?” (Internal quotation marks
       omitted.) Ehlco Liquidating Trust, 186 Ill. 2d at 153. If so, State Farm had the duty to defend
       the defendant; if not, State Farm had no duty to defend.
¶ 25        The policies do not expressly define the term “accident.” The defendant, however, does
       not contend the term is ambiguous. In fact, our case law has established clear contours of the
       term “accident.” Freyer, 89 Ill. App. 3d at 619; Country Mutual Insurance Co. v. Carr, 372
       Ill. App. 3d 335, 340 (2007).
¶ 26        In Freyer, the court noted, “An accident has been defined as an unforseen occurrence,
       usually *** an undesigned sudden or unexpected event of an inflictive or unfortunate
       character.” Freyer, 89 Ill. App. 3d at 619. The Freyer court also explained what the term
       excludes: “The natural and ordinary consequences of an act do not constitute an accident.”
       Id. To determine whether the alleged conduct of an insured involves a covered event, a court
       may also inquire “whether the person performing the acts leading to the result intended or
       expected the result.” Carr, 372 Ill. App. 3d at 341. If the actor intended or expected the
       result, the event was no accident. Id.
¶ 27        The underlying complaint sought recovery on several bases. Counts I through III alleged
       assault and battery based on the defendant’s intentional conduct when he overdosed and
       battered Gina, which the defendant does not contend fall potentially within the State Farm
       policies. The defendant makes this claim only as to counts IV through VI, which alleged
       “negligence” based on the defendant’s failure to call 911 when the victim was in clear peril.
¶ 28        The defendant contends a reasonable reading of counts IV through VI, which alleged
       negligence based on the defendant’s failure to seek help for Gina after she became ill,
       supports the conclusion that an “accident” was involved because negligent conduct is not
       intentional conduct. Based on the claim of negligence, the defendant argues this alone brings

                                                  -6-
       counts IV through VI within Freyer’s definition of an accident. We disagree. To determine
       whether the complaint alleged an accident, we look not to the legal theory asserted, but to the
       factual allegations. Travelers Insurance Cos. v. P.C. Quote, Inc., 211 Ill. App. 3d 719, 729
       (1991).
¶ 29       Counts IV through VI alleged that the defendant failed to call 911 when the victim was
       in clear peril. Although these counts were listed as falling under the legal theory of
       “negligence,” the allegations support only one conclusion, that the defendant chose not to
       seek help for Gina. Rather than call 911, the defendant allowed Gina to die in his home and
       then moved her body in an effort to distance himself from her injuries and death. None of the
       defendant’s actions can reasonably be called accidental; even though the acts of the
       defendant are otherwise characterized as “negligent” in the complaint, Gina’s injuries and
       her eventual death were a “natural and ordinary consequence[ ]” of the defendant’s failure
       to get help. Freyer, 89 Ill. App. 3d at 619. Calling what occurred to Gina an “accident” is a
       tortured interpretation of the word.
¶ 30       Counts I through III also add background to the allegations in counts IV through VI. The
       allegations of assault and battery committed by the defendant’s own fist can in no way be
       construed to support a claim of accident. The defendant’s alleged failure to procure medical
       treatment for Gina after he allegedly placed her in peril was no less “the result intended or
       expected.” Carr, 372 Ill. App. 3d at 341. The complaint alleged that after Gina was given
       heroin and severely battered by the defendant, the defendant acted negligently when he did
       not call 911 or take Gina to the hospital. “An injury caused by an assault and battery
       normally is not considered to be accidental [citation], even if the specific injury was not
       intended.” Freyer, 89 Ill. App. 3d at 619. We question how deliberate conduct by the
       defendant is transformed into mere “negligence” based on his failure to seek medical aid for
       Gina.
¶ 31       As we noted, we do not look to the asserted legal theory, seeking to impose liability upon
       the defendant for his actions, to determine whether an accident occurred; rather, we look to
       the intended or expected results arising from the defendant’s actions or, in this case,
       omissions. See Travelers Insurance Cos., 211 Ill. App. 3d at 729. Although the complaint
       does not explicitly allege that the defendant expected Gina to die from the lack of medical
       attention, that was the only reasonable expectation given her condition as alleged by the well-
       pleaded facts of the underlying complaint. The injuries alleged in this case were not the result
       of an accident under any definition for that term recognized in our jurisprudence.
¶ 32       The underlying complaint, irrespective of the negligence claims in counts IV through VI,
       did not allege facts that might potentially place the suit within the coverage of either of the
       State Farm policies. State Farm did not have a duty to defend the defendant in the lawsuit
       filed by Gina’s estate. See Freyer, 89 Ill. App. 3d at 621 (“[A]n insurer only has a duty to
       defend when the complaint alleges facts which bring the case within or potentially within the
       policy coverage ***.”).
¶ 33       The respective briefs of the parties also address whether the exclusion provisions of the
       two policies apply to the incident as alleged in the underlying suit. We address that
       contention as well to make clear that even if counts IV through VI, alleging negligence,


                                                 -7-
       might plausibly fit within the “accident” provisions of the policies, the exclusion provisions
       apply to bar any duty by State Farm to provide a defense to the estate’s complaint.

¶ 34                              Exclusions Under the Policies
¶ 35        As this court noted in Freyer, “insurance companies, in order to make this limitation of
       coverage [to only accidents] absolutely clear and inescapable, include an exclusion for
       ‘intentional injuries’ caused by the insured.” Id. at 619. Hence, an intentional act is “not
       covered both because it is not accidental and because it falls under the policy exclusion.” Id.
       at 621. In other words, the coverage clause and the exclusion clause overlap regarding
       intentional conduct, making such conduct both not compensable and expressly excluded
       under the insurance policy.
¶ 36        Recognizing this redundancy, the defendant raises a point of law. He contends the circuit
       court improperly relied upon his battery conviction to conclude he acted intentionally to
       apply the exclusion clauses. The defendant cites Cowan v. Insurance Co. of North America,
       22 Ill. App. 3d 883 (1974), and Allstate Insurance Co. v. Kovar, 363 Ill. App. 3d 493 (2006),
       as authority that the conviction of the insured of a criminal offense or a finding of liability
       for tortious conduct underlying the civil claim does not automatically bar the insured from
       contending that his conduct was not intentional for purposes of an exclusion clause.
¶ 37        In Cowan, the insured got into a car accident, and in the course of an argument that
       followed the accident, the insured pushed the other driver, causing him to fall and fracture
       his leg. Cowan, 22 Ill. App. 3d at 886-87. The driver sued the insured for assault and battery.
       Id. The case proceeded to trial with the insurer providing a defense under a reservation of
       rights. Id. At trial, the insured testified he pushed the driver in self-defense and claimed the
       injury the driver sustained was “unintentional and bizarre in relation to the incident.” Id. at
       888. The jury found the insured liable and the insurer refused to pay the $8,000 judgment.
       Id. at 887. In a declaratory action contending it owed no duty to indemnify its insured, the
       insurer invoked estoppel, pointing to the tort judgment as proof that the insured acted
       intentionally. The circuit court viewed the issue as one of law and found in favor of the
       insured. Id. In the course of addressing whether summary judgment was proper, this court
       found estoppel based on the finding of tort liability inapplicable. We noted that the jury could
       have based its verdict on the lack of consent by the victim, rather than on a finding that the
       insured acted intentionally in causing the fracture to the driver’s leg. Id. at 890. The court
       noted that no special interrogatory to the jury was submitted. Id. at 888 n.1. The dispositive
       inquiry was whether the insured intended the harm to result, not whether he acted
       intentionally when he pushed the driver. Id. at 892-93. Ultimately, this court concluded that
       whether the insured intended to harm the other driver remained a disputed question of fact,
       which precluded summary judgment for the insured. Id. at 895-96.
¶ 38        In Kovar, the victim and the insured, with other men on the insured’s side, got into a
       physical altercation. Kovar, 363 Ill. App. 3d at 495. One of the men waved a sharp object in
       the air, and the victim was either intentionally stabbed or pushed into the object in the
       scuffle. Id. After the insured pled guilty to battery, the victim sued him under a theory of
       negligence. Id. at 495-96. In a declaratory action, the insurer claimed it was entitled to


                                                 -8-
       summary judgment because the insured was estopped from denying he committed an
       intentional act given his plea of guilty to battery. Id. The circuit court accepted the argument;
       the Second District reversed. The court narrowly construed the question before it: “[T]his
       case is about only whether [the insured’s] conviction, in and of itself, is sufficient to answer
       [the] question” of whether “[the victim’s] injuries were caused by an intentional or criminal
       act.” Id. at 500. The court answered the question in the negative because the three “threshold
       requirement[s]” for the application of estoppel arising from a conviction did not apply. Id.
       at 502. The court noted that even if all three requirements were present, it would be unfair
       to apply estoppel where the insured had an incentive to plead guilty to battery to retain the
       prospect of having his conviction expunged. Id. at 503-04.
¶ 39       Thus, while we agree with the defendant that Cowan and Kovar may preclude the use of
       a guilty plea or a finding of tort liability to determine whether an incident was intentional for
       purposes of insurance coverage, our agreement with the defendant ends there. We disagree
       that the circuit court here applied estoppel in this case; nor does our decision rest upon that
       doctrine.
¶ 40       Our holding supra that the defendant’s intentional conduct fell outside the coverage
       clauses because the conduct did not constitute an accident also makes it free and clear from
       doubt that the defendant’s intentional conduct fell within the exclusion clauses of the
       policies. See Freyer, 89 Ill. App. 3d at 619 (“insurance companies, in order to make this
       limitation of coverage [to only accidents] absolutely clear and inescapable, include an
       exclusion for ‘intentional injuries’ caused by the insured”).
¶ 41       We add the following to our observations in the coverage section. The exclusion clauses
       in the State Farm insurance policies apply when the insured intends to cause the
       consequences of his conduct or the consequences are reasonably expected to result from that
       conduct. Freyer, 89 Ill. App. 3d at 620. The terms “ ‘intended’ ” and “ ‘expected’ ” are not
       synonymous. Id. Even if the injuries were not planned or intended by the insured, “they may
       be of such a nature that they should have been reasonably anticipated (expected) by the
       insured.” Id. Looking only to the allegations of fact in the estate’s underlying complaint, only
       intentional conduct by the defendant was alleged. While the allegations concerning the
       defendant’s failure to call 911 are labeled “negligence,” it was free from doubt that his failure
       to act was intentional and the result from his failure to act was expected. The defendant’s
       omissions were subject to the exclusion provisions of the two State Farm policies.
¶ 42       Because the language of the exclusion clauses and the coverage clauses of the two
       policies expressly exclude and provide no coverage for intentional conduct, we do not
       consider State Farm’s public policy argument.

¶ 43                                       CONCLUSION
¶ 44        Neither the homeowners policy nor the umbrella policy provided coverage for the injuries
       sustained by the victim because the well-pleaded allegations of fact in the underlying
       complaint accused the defendant of intentional conduct; the allegations do not support the
       defendant’s claim that the allegations can be construed as asserting that an accident occurred.
       It is also clear and free from doubt that the exclusion provisions of each policy applied to the

                                                 -9-
       defendant’s intentional acts where the injuries sustained by the victim were either intended
       or expected to result. Under the clear factual allegations of the underlying complaint in this
       case, State Farm had no duty to defend the defendant. We affirm the circuit court’s grant of
       judgment on the pleadings to State Farm.

¶ 45      Affirmed.




                                               -10-